Citation Nr: 1520870	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  10-41 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for traumatic nasal obstruction.

2.  Entitlement to an initial rating in excess of 10 percent for temporomandibular disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to September 2008.

These matters come before the Board of Veterans' Appeals (the Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for temporomandibular disorder and traumatic nasal obstruction and assigned each disability a 10 percent rating.  The Veteran filed a timely Notice of Disagreement.

On his October 2010 VA Form 9, the Veteran limited the scope of his appeal to the increased initial ratings for the temporomandibular disorder and traumatic nasal obstruction disability.  Accordingly, the issues of increased initial ratings for a right ankle sprain, right knee strain, and left knee strain are not before the Board.

An October 2011 Supplemental Statement of the Case (SSOC) increased the Veteran's temporomandibular disorder rating to 20 percent from the date of entitlement.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for headaches and muscle disfigurement, to include as secondary to service-connected temporomandibular disorder, have been raised by the record in an October 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's temporomandibular disorder has manifested by subjective complaints of pain upon waking and while eating, and popping noises, and objective measurements of limitation of inter-incisal range of motion to 30 millimeters.  Limitation of inter-incisal range of motion to less than 30 millimeters has not been shown at any time.

2.  The Veteran is receiving the maximum available schedular disability rating for traumatic deviation of nasal septum under 38 C.F.R. § 4.97, Diagnostic Code 6502 (2014).


CONCLUSIONS OF LAW

1.  For the entire period on appeal, a rating in excess of 20 percent for temporomandibular disorder is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.150, Diagnostic Code 9905 (2014).

2.  For the entire period on appeal, a rating in excess of 10 percent for a traumatic deviation of septum is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.97, Diagnostic Codes 6502-6524 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2014).

The appeal for a higher initial disability rating for the service-connected temporomandibular disorder and traumatic nose obstruction disabilities arises from a disagreement with the initial evaluation following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Here, the Veteran's service treatment records and VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The Veteran was provided VA examinations in July 2008, August 2008, and December 2010.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board notes that in the April 2015 appellate brief, the Veteran's representative contended that the examination reports were "stale" and that new examinations should be obtained.  However, at no point since the last examinations in 2010 has the Veteran or his representative alleged that his disabilities have actually worsened.  The Board notes that new VA examinations need not be obtained solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95 (April 7, 1995).  As neither the Veteran nor his representative have asserted that the previous VA examinations are inadequate or that the Veteran's disability picture has changed, the Board finds a remand for new VA examinations is unwarranted.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran declined the opportunity to present testimony before a Veterans' Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.




Legal Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the ratings schedule.

Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Temporomandibular Disorder

The Veteran's temporomandibular disorder is rated under Diagnostic Code 9905, which pertains to limitation of motion of temporomandibular articulation.  38 C.F.R. § 4.150 (2014).  A 10 percent disability rating is warranted where lateral excursion is limited to the range of zero to 4 degrees, or, where inter-incisal range of motion is limited to the range from 31 to 40 millimeters.  A 20 percent disability rating is assigned where inter-incisal range is limited to 21 to 30 millimeters.  A 30 percent disability rating is appropriate where inter-incisal motion is limited to 11 to 20 millimeters.  Finally, a maximum schedular disability rating of 40 percent is assigned where the inter-incisal range is limited to the range from zero to 10 millimeters.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  Id. at Note.

The Veteran was afforded a VA examination in August 2008.  The Veteran reported he experienced moderate to severe pain in his left masseter and left temporalis muscles upon waking up and while eating.  He said he previously heard a lot of popping noises in both temporomandibular joints (TMJs), but that had since become rare.  The examiner stated that he could not hear any clicking or popping sound during the examination.  On physical evaluation, the examiner noted that the Veteran's pterygoid muscles were extremely sensitive to palpation on his left side, but the muscles on the right side were not.  The Veteran's maximum range of inter-incisal motion, without pain, was 32 millimeters.  The Veteran's left deviation was 4.5 millimeters, and his right deviation was 7 millimeters.  

According to a December 2010 VA examination report, the Veteran reported that his TMJ was painful at times and that it popped when he chewed steak on the left side.  The examiner reported that the Veteran's left temporalis, left masseter, and internal pterygoid muscles were painful, but his external pterygoid, sterno cleido mastoid, and deltoid were within normal limits.  TMJ palpation was negative, and on upon stethoscope listening, no sounds were heard.  Range of motion findings for inter-incisal motion, without pain, were 34 millimeters, 38 millimeters, and 30 millimeters.  Deviation on the left was 13 millimeters, and deviation on the right measured 6 millimeters.  The examiner stated that the Veteran appeared to be guarding his maximum opening at each measurement, which led to the varied measurement results.  In conclusion, the examiner stated that the Veteran had a reduced, yet in the realm of normal, range of motion.

Affording the Veteran the benefit of the doubt, the Board finds that for the entire period on appeal his temporomandibular disorder has more closely approximated the criteria associated with a 20 percent rating.  In this regard, the Board notes that the Veteran had a measurement of 30 millimeters during his December 2010 VA examination.  However, the Board notes that at no time during the appeal period was the Veteran's range of motion limited to less than 30 millimeters.  Thus, at no point during the appeal period is a rating in excess of 20 percent warranted.

The Board notes that the Veteran complained of headaches and muscle disfigurement, which he attributed to his temporomandibular disorder.  As those claims are being referred to the AOJ for action, the Board will not address them at this time.

Thus, the Board finds that a rating in excess of 20 percent for the Veteran's temporomandibular disorder is not warranted.

Traumatic Nasal Obstruction

In the assignment of Diagnostic Code numbers, hyphenated diagnostic codes may be used.  See 38 C.F.R. § 4.27 (2014).  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself.  If the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Id.  The Veteran's traumatic nasal obstruction is currently rated under the hyphenated Diagnostic Code 6599-6502.

Diagnostic Code 6502 pertains to traumatic deviation of the septum.  A 10 percent evaluation is assigned when there is 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  No other evaluation for this disability is provided.  38 C.F.R. § 4.97 (2014).

The Veteran was afforded a VA examination in July 2008.  He denied a history of hospitalization or surgery for his nose disability, and reported sinus congestion and difficulty breathing.  On physical evaluation, the examiner reported that the Veteran had 50 percent left nasal cavity obstruction and 70 percent right nasal cavity obstruction.  Nasal polyps were not present.  The examiner noted the presence of septal deviation, which he attributed to trauma.  There were no signs of permanent hypertrophy of turbinates from bacterial rhinitis, rhinoscleroma, tissue loss, scarring, or deformity of the nose, Wegner's granulomatosis or a granulomatous infection, laryngectomy, or residuals of an injury to the pharynx, including nasopharynx.  X-rays showed prominent turbinates with clear sinuses, and no definite deviation of the nasal septum.  The examiner diagnosed the Veteran with traumatic nasal obstruction.  He noted that the Veteran had not missed any work during the previous 12-month period due to the disability, nor had it caused any significant effects on his usual occupation.  The examiner also noted that the disability had a mild effect on the Veteran's ability to exercise, play sports, and recreate, but otherwise did not affect his activities of daily living.  Additionally, the examiner noted the Veteran's reports of his disability keeping his wife awake at night and the resultant loss of intimacy.

According to a December 2010 VA examination report, the Veteran stated that he had episodic partial obstruction of the left side of his nose.  He also reported "very loud" snoring for years and a chronic nasal drip.  On physical evaluation, the examiner observed that the Veteran's nose was midline and normal with equal nares bilaterally.  The Veteran had moderately boggy turbinates, pale pink in appearance, and the examiner noted a moderate watery discharge.  The Veteran was able to breathe easily through both sides of his nose.  A sinus series was performed, which showed no sinusitis.  However, the examiner noted that the Veteran's nasal septum was deviated to the right.  The examiner also noted that the Veteran's oropharyngeal opening was very shallow and narrow, and was likely the source of the loud snoring.  The examiner diagnosed the Veteran with chronic rhinitis, unrelated to the remote trauma in 1983 or 1984, and mild right deviated septum without occlusion.  Additionally, the examiner stated that the Veteran's nasal obstruction did not affect his activities of daily living other than inconvenience or "runny nose."

The maximum schedular rating is 10 percent.  Accordingly, no schedular rating in excess of 10 percent may be assigned under Diagnostic Code 6502.  

The Board considered the applicability of other rating criteria that could afford the Veteran greater benefit.  Diagnostic Code 6504, pertaining to loss of part of, or scars of, the nose, is not warranted as the July 2008 examiner reported that the Veteran had no tissue loss, scarring, or deformity of the nose.  Additionally, the July 2008 examiner noted that the Veteran had no residuals of an injury to the pharynx, so Diagnostic Code 6521, which pertains to injuries of the pharynx, is also inapplicable.  The Board acknowledges that both examiners noted the presence of rhinitis.  However, the July 2008 examiner indicated that neither rhinoscleroma nor granulomatous rhinitis was present, thus Diagnostic Codes 6523 and 6524, respectively, are inapplicable.  Although Diagnostic Code 6522, pertaining to allergic or vasomotor rhinitis, may be applicable, the July 2008 examiner indicated that no nasal polyps were present.  Thus, a 30 percent rating under Diagnostic Code 6522 would not be warranted, and the 10 percent rating under the Code would afford the Veteran no greater benefit.  Moreover, awarding a separate rating for rhinitis under Diagnostic Code 6522 would violate the prohibition against pyramiding of disabilities as set forth in 38 C.F.R. § 4.14 (2014).

The Board also considered the Veteran's reports of difficulty with intimacy with his wife resulting from the loud noise he attributed to his traumatic nasal obstruction.  However, the December 2010 examiner attributed the loud noise to the Veteran's very shallow and narrow oropharyngeal opening.  The Veteran is competent to report to provide testimony concerning factual matters of which he has firsthand knowledge, such as pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between a noise he cannot himself witness and his service-connected traumatic nasal obstruction.  Thus, his statements regarding such a link are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board therefore finds the December 2010 examiner's opinion regarding the source of the snoring-like noise to be of greater probative value.

Thus, the Board concludes that for the entire period on appeal, a rating in excess of 10 percent for traumatic nasal obstruction is unwarranted.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not suggest an exceptional disability picture for which the available schedular evaluation for the service-connected disabilities may be inadequate.  

The Veteran's temporomandibular disorder is manifested by subjective complaints of pain and popping noises while chewing, and objective measurements of limitation of inter-incisal range of motion to no less than 30 millimeters.  These findings are contemplated by the assigned rating.  The Veteran's subjective complaints of muscle disfigurement and headaches secondary to his temporomandibular disorder have been referred to the AOJ for action.  The Veteran's traumatic nasal obstruction is manifested by subjective complaints of a snore-like noise and objective findings of 50 percent left nasal cavity obstruction and 70 percent right nasal cavity obstruction.  The objective findings are contemplated by the assigned rating, which is also the maximum rating permitted under the Diagnostic Code 6502.  As noted above regarding the snore-like noise, the December 2010 VA examiner noted that the Veteran's oropharyngeal opening was very shallow and narrow, and was likely the source of the loud snoring.  The Board therefore considers that symptom outside the scope of the Veteran's service-connected traumatic nasal obstruction.  Thus, the assigned ratings contemplate the Veteran's symptomatology.

Moreover, as to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  Specifically, the Veteran has not indicated he has been hospitalized for his temporomandibular disorder and traumatic nasal obstruction, nor is there evidence indicating the Veteran missed work due to these disabilities.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has at no point during the current appeal indicated that he believes the assigned schedular rating for his disabilities to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  Therefore, referral for consideration of an extraschedular evaluation on this basis is not warranted.

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (the Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him unable to obtain or maintain substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Entitlement to a rating in excess of 20 percent for temporomandibular disorder is denied.

Entitlement to a rating in excess of 10 percent for traumatic nasal obstruction is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


